Balio, J.
(dissenting). I respectfully dissent.
*953Petitioner is the owner of a restaurant, bait shop and marina facility in the Village of Sodus Point. Prior to enactment of the Docks and Moorings Law by the Village in 1986, petitioner constructed and installed several floating docks at a cost in excess of $165,000. These docks were constructed over a period of several years pursuant to permits issued by the Department of the Army, Corps of Engineers (DOA) and the State Department of Environmental Conservation (DEC). The Docks and Moorings Law required persons installing docks, boathouses, mooring buoys and related facilities to obtain a special permit, but permanent docks constructed and utilized prior to enactment of the law were exempted from complying with the permit requirements. Persons who had constructed and utilized floating docks prior to the law’s enactment were not similarly exempted from compliance. In an effort to comply with the law, petitioner applied to the Village Inspector for a special permit. Upon denial by the Inspector, petitioner then applied to the Village Zoning Board of Appeals (ZBA). The ZBA granted a permit as to three short docks as well as two northerly docks that extended 150 feet from the shoreline, but denied the application to the extent it sought a permit to continue its use of the two longer docks beyond 150 feet and to further expand the most northerly dock. Special Term summarily denied the instant petition, which sought to annul the ZBA’s denial of the request pertaining to the longer docks and the imposition of a one-year limitation upon a permit granted for off-street parking.
Petitioner claimed that its construction and use of the longer docks for a distance of about 310 feet from the shoreline constituted a prior nonconforming use and that denial of its application to continue such use was, therefore, illegal, arbitrary and capricious. In my view, the majority has erred by summarily rejecting that claim. As an owner of lands along the shore, petitioner possesses certain common-law littoral rights, including the right to construct docks and related facilities for public and private purposes over waters owned by the State without the need for any land grant from the State (Hinkley v State of New York, 234 NY 309, 317-318; Huguenot Yacht Club v Lion, 43 Misc 2d 141, 147). One court has characterized the nature of this right as an implied license (see, Moyer v State of New York, 56 Misc 2d 549, 551-552). The littoral, or riparian, right may not, however, impede navigation (Trustees of Town of Brookhaven v Smith, 188 NY 74, 87) and must be exercised in a reasonable manner (Tiffany v Town of Oyster Bay, 234 NY 15, 21). The scope of a reasonable *954use depends upon the circumstances of each case, and the mere fact that one maintains a highly commercial operation with several docks extending into the water does not amount to an unreasonable use (Town of Hempstead v Oceanside Yacht Harbor, 38 AD2d 263, 266, affd 32 NY2d 859).
Evidence was presented to the ZBA concerning the scope of petitioner’s use, its relation to neighboring owners, and its effect upon navigation. While the ZBA made certain findings, its conclusions related to criteria set forth in the Docks and Moorings Law, and the ZBA made no finding as to the scope of riparian rights as a property concept. This was entirely proper, of course, because zoning laws regulate land use, not ownership (see, 4 Rathkopf, Zoning and Planning § 51.05, at 51-42 [4th ed]). Special Term denied the petition without a hearing and without indicating the basis for its decision. This court, therefore, has resolved a critical factual issue for the first time on appeal and I submit, has done so erroneously. Implicit in the issuance of the DOA permits was a consideration of navigational and property ownership concerns (see, 33 CFR 320.4 [a], [o]), and no expert testimony was presented to indicate that navigational safety or access to the navigable channel was, or would be, impeded. Based on this state of the record and with due consideration for the State’s public policy directed toward encouraging private development of waterfronts, a conclusion that petitioner’s use overstepped the bounds of reasonableness was not warranted (Town of Hempstead v Oceanside Yacht Harbor, supra, 38 AD2d 263, 266). At the very least, the issue should be remitted to Special Term for a hearing.
I strongly disagree with the court’s conclusion that the Docks and Moorings Law amounts to a reasonable exercise of the police power insofar as it has been applied to the petitioner. A review of the public opinion responses to a survey conducted by the Village Board prior to enactment of the law indicates that the primary public concern was the commercial expansion that had been undertaken by petitioner. By exempting permanent docks from compliance without a similar exemption for petitioner’s floating docks, the law clearly was drawn to discriminate against and to curtail petitioner’s existing use. Neither the ZBA nor the majority has stated any reasonable or rational basis for the law’s discriminatory treatment of preexisting uses, and the court’s determination that application of the law to petitioner constitutes a reasonable exercise of the police power is unfounded.
Since petitioner’s littoral rights constituted a sufficient prop*955erty interest for purposes of the doctrine of nonconforming use, there was no need for petitioner to acquire an easement (see, Hinkley v State of New York, supra, at 317-318). The Docks and Moorings Law imposes no requirement that an applicant posses an easement and the ZBA granted permits to petitioner even though it lacked an easement, thereby recognizing that an easement was not essential to a lawful use of docks. In this respect, I submit that the majority’s position is somewhat inconsistent, because it would affirm the ZBA’s grant of permits even though, in its view, petitioner was not the holder of any ownership interest. (I also note parenthetically that the State’s insistence that petitioner obtain an easement because the docks extend more than 40 feet from the shoreline is of dubious validity because the 40-foot policy is contrary to the decisional law of this State [see, Town of Hempstead v Oceanside Yacht Harbor, supra, 38 AD2d 263, which upheld riparian rights as to docks extending 100 feet into the channel].) I conclude that since petitioner’s prior nonconforming use complied with all then-existing land use regulations and permit requirements, the use was lawful and denial of the permit was arbitrary and improper (see, Matter of Syracuse Aggregate Corp. v Weise, 51 NY2d 278).
Imposition of a one-year limitation upon the grant of the parking permit was arbitrary and unreasonable. The ZBA imposed the limitation because, in its view, insufficient detail had been provided to enable it to conclude that adequate arrangements had been made for transportation of persons from the rented parking area to petitioner’s facility, and a one-year period of actual operation would enable the ZBA to determine whether the arrangements were "adequate”. The record before the ZBA contains specific details concerning petitioner’s transportation arrangements, including a frequency schedule, mode of transportation and other details of operation. The ZBA’s determination that insufficient details were presented is baseless, and the imposition of a time limitation based on that determination was improper. The apprehension that boaters would overcrowd municipal facilities is wholly irrelevant to the issue of whether the petitioner complied with the law (see, 2 Anderson, New York Zoning Law and Practice § 24.22 [3d ed]).
Finally, I conclude that substantial evidence to support the ZBA denial of petitioner’s application was lacking. Substantial evidence is " 'the kind of evidence on which responsible person are accustomed to rely in serious affairs’ ” (People ex rel. Vega v Smith, 66 NY2d 130, 139, quoting National Labor *956Relations Bd. v Remington Rand, 94 F2d 862, 873, cert denied 304 US 576). Issues concerning navigational safety, littoral rights and access to navigable waters are not the type of matters within the common understanding of zoning boards of appeal and in may view, they are serious matters that should not be decided based on the conclusory assertions of persons lacking any demonstrated expertise on those subjects (see, Town of Hempstead v Oceanside Yacht Harbor, supra, 38 AD2d 263). As previously noted, implicit in the issuance of DOA permits was a consideration of navigational and property ownership concerns, and no expert testimony was presented adverse to petitioner. A designer testified that there would be no interference with access to the navigable channel by riparian owners. The remaining evidence consisted of the opinions of various residents, some of whom opined that there would be interference with access and an imposition on safety and some who offered a contrary opinion. The ZBA also relied upon a public opinion survey conducted prior to enactment of the law. Reliance upon the public opinion survey, community pressure, general objections of Board members and the conclusory assertions of witnesses was improper in this case (see, Matter of Tandem Holding Corp. v Board of Zoning Appeals, 43 NY2d 801, 802; Matter of Gernatt Gravel Prods. v Town of Collins, 105 AD2d 1057, 1059; Matter of Sullivan v Town Bd., 102 AD2d 113, 115, appeal dismissed 63 NY2d 952). Accordingly, I would reverse and grant the petition. (Appeal from judgment of Supreme Court, Monroe County, Siracuse, J. — art 78.) Present — Doerr, J. P., Denman, Pine, Balio and Davis, JJ.